Order filed April 28, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00440-CR
                                   ____________

             EX PARTE VIDAL ALEXANDER REYES, Appellant


            On Appeal from the County Criminal Court at Law No. 10
                             Harris County, Texas
                         Trial Court Cause No. 1946698

                                      ORDER

      This court has determined that it must review the exhibits admitted at trial.

      The court reporter for the County Criminal Court at Law No. 10 is directed
to deliver to the clerk of this court the exhibits admitted at trial, on or before May
12, 2015.

                                              PER CURIAM